Exhibit 10.1

 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: November 1, 2012


$ 35,000




8% CONVERTIBLE UNSECURED PROMISSORY NOTE
DUE May 1, 2013


THIS 8% CONVERTIBLE UNSECURED PROMISSORY NOTE is one of a series of duly
authorized and validly issued 8% Convertible Unsecured Promissory Notes of
Drinks Americas Holdings, Ltd., a Delaware corporation (the “Company”),
designated as its 8% Promissory Notes due May 1, 2013 (this note, the “Note”
and, collectively with the other notes of such series, the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to World Wide Beverage Imports,
LLC., or its registered assigns (the “Holder”), the principal sum of $ 35,000 on
May 1, 2013 (the “Maturity Date”) or such earlier date as this Note is required
or permitted to be repaid as provided hereunder, and to pay interest to the
Holder on the aggregate then outstanding principal amount of this Note in
accordance with the provisions hereof.  This Note is subject to the following
additional provisions:


Section 1.                      Definitions.  For the purposes hereof, in
addition to the terms defined elsewhere in this Note, the following terms shall
have the following meanings:


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X), if any thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary
 
 
1

--------------------------------------------------------------------------------

 
 
thereof any such case or proceeding that is not dismissed within 60 days after
commencement, (c) the Company or any Significant Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) the Company or any
Significant Subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within 60 calendar days after such appointment, (e) the Company or any
Significant Subsidiary thereof makes a general assignment for the benefit of
creditors, (f) the Company or any Significant Subsidiary thereof calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts or (g) the Company or any Significant Subsidiary
thereof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.


“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close.


“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.


“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.


“Event of Default” shall have the meaning set forth in Section 6(a).


 “Original Issue Date” means the date of the first issuance of the Note,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Note.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
Section 2.                      Interest.


a) Payment of Interest in Cash.  Cash interest payable on this Note shall
compound annually and accrue at the annual rate of eight percent (8%) from the
Original Issue Date.  Interest shall be payable on the Maturity Date,
accelerated or otherwise, or sooner as described below.
 
 
2

--------------------------------------------------------------------------------

 
 
b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest and other amounts which
may become due hereunder, has been made.


c) Late Fee.  All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of 17% per annum or
the maximum rate permitted by applicable law which shall accrue daily from the
date such interest is due hereunder through and including the date of actual
payment in full.


d) Prepayment.  Upon 30-days prior written notice to the Holder, during which
period the Holder may convert the Note pursuant to Section 4 below, the Company
may prepay any portion of the principal amount of this Note without the consent
of the Holder, provided, however, upon such prepayment of the principal amount,
the Holder shall receive a warrant to purchase the amount of shares of Common
Stock equal to the amount of shares of Common Stock issuable upon conversion of
the principal amount prepaid multiplied by 25% and such warrant shall be
exercisable at a price equal to the Conversion Price, as defined below. Interest
on any principal amount prepaid in accordance with this Section 2(d) will be due
and payable on the date of such prepayment of principal.


Section 3.                      Registration of Transfers and Exchanges.


a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.


b) Investment Representations. This Note has been issued subject the
representation of the original Holder that the original Holder (i) is an
“accredited investor” as defined in Rule 501 under the Securities Act; (ii) has
a preexisting personal or business relationship with the Company or one or more
of its directors, officers or control persons; (iii) is, by reason of Holder’s
business or financial experience, capable of evaluating the risks and merits of
this investment and of protecting Holder’s own interests in connection with an
investment in this Note; (iv) has evaluated the merits and risks of such
investment and is able to bear the economic risk of an investment in this Note
and, at the present time, is able to afford a complete loss of such investment;
(v) is not purchasing this Note as a result of any advertisement, article,
notice or other communication regarding this Note published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement; and (vi)
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the business, properties and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it
 
 
3

--------------------------------------------------------------------------------

 
 
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.


Section 4.                      Conversion.
 
a) Voluntary Conversion. At any time after the first anniversary of the Original
Issue Date and until the Note is no longer outstanding, the Note shall be
convertible, in whole or in part, into shares of Common Stock (the “Conversion
Shares”) at the option of the Holder (subject to the conversion limitations set
forth in Section 4(e) hereof).  The Holder shall effect conversions by
delivering to the Company a Notice of Conversion, the form of which is attached
hereto as Annex A (each, a “Notice of Conversion”), specifying therein the
principal amount of this Note to be converted and the date on which such
conversion shall be effected (such date, the “Conversion Date”).  If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is deemed delivered hereunder.
To effect conversions hereunder, the Holder shall not be required to physically
surrender this Note to the Company unless the entire principal amount of this
Note, plus all accrued and unpaid interest thereon, has been so converted or
paid. Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note in an amount equal to the applicable
conversion.  The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s).  The Company
may deliver an objection to any Notice of Conversion within two (2) Business
Days of delivery of such Notice of Conversion.  The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof.
 
b) Conversion Price.  The conversion price, subject to Section 6(b) of this
Note, in effect on any Conversion Date shall be equal to the lesser of (i) the
closing price of the Common Stock on the Original Issue Date; or (ii) the
closing price of the Common Stock on the date immediately prior to the
Conversion Date (the “Conversion Price”).


c) Mandatory Conversion.  The Principal shall be converted into Common Shares at
the Conversion Price (a "Mandatory Conversion") on the date (the "Mandatory
Conversion Date") which the closing price for the Common Stock exceeds $2.00 for
ten (10) consecutive trading days.


d) Mechanics of Conversion.
 
i.           Conversion Shares Issuable Upon Conversion of Principal
Amount.  The number of Conversion Shares issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Note to be converted by (y) the Conversion Price.
 
 
4

--------------------------------------------------------------------------------

 
 
ii.           Delivery of Certificate. Not later than twenty Business Days after
each Conversion Date, the Company shall deliver, or cause to be delivered, to
the Holder a certificate or certificates representing the Conversion Shares
representing the number of Conversion Shares being acquired upon the conversion
of this Note. The Company covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and non-assessable.


iii.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.


iv.           Transfer Taxes and Expenses.  The issuance of certificates for
shares of the Common Stock on conversion of this Note shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that, the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
so converted and the Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.  The
Company shall pay all transfer agent fees required for same-day processing of
any Notice of Conversion.


e) Holder’s Conversion Limitations.  The Company shall not effect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any Persons acting as a group together with the Holder or any of
the Holder’s Affiliates) would beneficially own shares of Common Stock in excess
of the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes) beneficially owned by the Holder or any of its Affiliates.  Except
as set forth in the preceding sentence, for purposes of this Section 4(e),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
 
 
5

--------------------------------------------------------------------------------

 
 
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the limitation contained in this
Section 4(e) applies, the determination of whether this Note is convertible (in
relation to other securities owned by the Holder together with any Affiliates)
and of which principal amount of this Note is convertible shall be in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
deemed to be the Holder’s determination of whether this Note may be converted
(in relation to other securities owned by the Holder together with any
Affiliates) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company each time it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.


For purposes of this Section 4(e), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the Securities and Exchange
Commission, as the case may be, (ii) a more recent public announcement by the
Company, or (iii) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of a Holder, the Company shall within two
Business Days confirm orally and in writing to the Holder the number of shares
of Common Stock then outstanding.  In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note held by the Holder.  The Holder, upon not less than 61 days’ prior
notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 4(e), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
Beneficial Ownership Limitation provisions of this Section 4(e) shall continue
to apply.  Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company.  The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to
 
 
6

--------------------------------------------------------------------------------

 
 
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.


Section 5.
Certain Adjustments.

 
a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of the Notes or
in respect of the Additional Shares), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
a reverse stock split) outstanding shares of Common Stock into a smaller number
of shares or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
b) Reorganization, Reclassification, Consolidation, Merger, Sale; Company Not
Survivor.  If any capital reorganization, reclassification of the capital stock
of the Company, combination, continuation, consolidation or merger of the
Company with another corporation in which the Company is not the survivor, or
sale, transfer or other disposition (i.e. license, lease or contractual
arrangement) of all or substantially all of the assets to another corporation
shall be effected by the Company, then, as a condition of such reorganization,
reclassification, combination, continuation, consolidation, merger, sale,
transfer or other disposition, lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion of the
Note, such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon conversion of the Note, had such reorganization, reclassification,
combination, continuation, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Conversion Price) shall thereafter be applicable, as nearly equivalent as
may be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.   The provisions of this
paragraph 5(b) shall similarly apply to successive reorganizations,
 
 
7

--------------------------------------------------------------------------------

 
 
reclassifications, combinations, continuations, consolidations, mergers, sales,
transfers or other dispositions.

c) Calculations.  All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.


d) Notice to the Holder.


i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.           Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, or (D) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Holder at its
last address as it shall appear upon the Note Register, at least twenty calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or (y) if a record
is not to be taken, the date as of which the holders of the Common Stock of
record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined, provided that the failure to deliver such notice
or any defect therein or in the delivery thereof shall not affect the validity
of the corporate action required to be specified in such notice.


Section 6.                                    Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i. any default in the payment of (A) the principal amount of any Note or (B)
interest or other amounts owing to a Holder on any Note, as and when the
 
 
8

--------------------------------------------------------------------------------

 
 
same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default is not cured within 7 days;


ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes which failure is not cured, if possible to cure, within
10 days after notice of such failure sent by the Holder or by any other Holder
to the Company;


iii. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event.


b) Remedies Upon Event of Default.


i. If any Event of Default occurs, the outstanding principal amount of this
Note, plus accrued but unpaid interest and other amounts owing in respect
thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash.  Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, the interest rate on this Note shall accrue at an interest rate equal
to the lesser of 17% per annum or the maximum rate permitted under applicable
law.  Upon the payment in full of the amount owed under this Section 6(b), the
Holder shall promptly surrender this Note to or as directed by the Company.  In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 6(b).  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.


ii. If any Event of Default occurs and is continuing beyond any applicable grade
period, the Conversion Price shall be equal to the Variable Conversion Price (as
defined herein)(subject to equitable adjustments for stock splits, stock
dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events). The "Variable Conversion Price" shall mean 62% multiplied by the Market
Price (as defined herein) (representing a discount rate of 38%). “Market Price”
means the average of the lowest three (3) Trading Prices (as defined below) for
the Common Stock during the ten (10) Trading Day period ending on the latest
complete Trading Day prior to the Conversion Date. “Trading Price” means, for
any security as of any date, the closing bid price on the Over-
 
 
9

--------------------------------------------------------------------------------

 
 
the-Counter Market, or applicable trading market (the “OTCQB”) as reported by a
reliable reporting service (“Reporting Service”) designated by the Holder (i.e.
Bloomberg) or, if the OTCQB is not the principal trading market for such
security, the closing bid price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no
closing bid price of such security is available in any of the foregoing manners,
the average of the closing bid prices of any market makers for such security
that are listed in the “pink sheets” by the National Quotation Bureau, Inc. If
the Trading Price cannot be calculated for such security on such date in the
manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Borrower and the holders of a majority in interest of
the Notes being converted for which the calculation of the Trading Price is
required in order to determine the Conversion Price of such Notes. “Trading Day”
shall mean any day on which the Common Stock is tradable for any period on the
OTCQB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded, provided, however, that at no time,
notwithstanding the occurrence of an Event of Default, may the Conversion Price
be less than par value of Common Stock.


Section 7.                      Other Rights of the Holder.


a) No Rights of Set-Off.  The Company acknowledges and agrees that the principal
sum and the other obligations hereunder shall be paid, satisfied and discharged
to the Holder without regard to such dealings as may from time to time occur as
between any one or more of the Holder, the Company and any other person and
without regard to such equities or rights of set-off or counterclaim which may
from time to time exist between any one or more of the Holder, the Company or
any other person, and that the principal sum and other obligations hereof shall
be paid without regard to any equities between the Company and the Holder hereof
or any set-off or cross-claims and the receipt of the Holder for the payment of
the principal sum will be a good discharge to the Company in respect thereof.


b) No Merger.  Neither the taking of any judgment nor the exercise of any rights
hereunder shall operate to extinguish the obligation of the Company to pay the
monies under this Note and shall not operate as a merger of any covenant in this
Note, and the acceptance of any payment shall not constitute or create a
novation, and the taking of a judgment or judgments under a covenant herein
contained shall not operate as a merger of those covenants and affect the
Holder's right to interest under this Note.


Section 8.                      Miscellaneous.


a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Company or the Holder shall be made in accordance with the
Purchase Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued interest, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct debt obligation of the Company.


c) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


d) Jurisdiction.  This Note and all issues arising out of this Note  will be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of California as applied to agreements among California residents
entered into and to be performed entirely within California. Any action brought
concerning the transactions contemplated by this Note shall be brought only in
the civil or state courts of California or in the federal courts located in the
State of California.


e) Waiver.  Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Note.  The failure of the Company or the Holder to insist upon strict adherence
to any term of this Note on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Note.  Any waiver by the
Company or the Holder must be in writing.


f) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.
 
 
11

--------------------------------------------------------------------------------

 
 
g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


*********************


 

 
 
(Signature Page Follows)
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.


DRINKS AMERICAS HOLDINGS, LTD.
 
 
By: /s/ Timothy J. Owens                            
     Name: Timothy J. Owens
     Title:  CEO
 



 
 
 
13

--------------------------------------------------------------------------------

 